MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                         FILED
court except for the purpose of establishing                         Apr 18 2019, 9:53 am

the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                        Curtis T. Hill, Jr.
Navarre, Florida                                          Attorney General of Indiana

                                                          Samuel J. Dayton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Darrell Davis,                                            April 18, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2338
        v.                                                Appeal from the LaPorte Superior
                                                          Court
State of Indiana,                                         The Honorable Michael S.
Appellee-Plaintiff.                                       Bergerson, Judge

                                                          Trial Court Cause No.
                                                          46D01-1609-F3-884



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2338 | April 18, 2019               Page 1 of 6
                                           Case Summary
[1]   One evening in August of 2016, then-sixteen-year-old Darrell Davis went into

      the bedroom of his then-eleven-year-old cousin, restrained her, and forced her

      to fellate him. Davis subsequently pled guilty to Level 3 felony child molesting.

      At sentencing, Davis requested that the trial court withhold judgment and

      transfer the matter to the juvenile court pursuant to Indiana Code section 31-30-

      1-4(c). Davis appeals the denial of this request. We affirm.



                            Facts and Procedural History
[2]   One evening in August of 2016, Davis entered the bedroom of then-eleven-year-

      old L.F., confined her with his arms and legs, and forced her to fellate him until

      he ejaculated. L.F. subsequently reported Davis’s actions to her mother who

      notified the police.


[3]   On September 29, 2016, the State charged Davis with Level 3 felony rape. On

      May 3, 2018, the State amended the charging information to include a charge of

      Level 3 felony child molesting. That same day, Davis agreed to plead guilty to

      the Level 3 felony child molesting charge. In exchange for Davis’s guilty plea,

      the State agreed to dismiss the Level 3 felony rape charge and the parties agreed

      that the trial court “shall consider withholding the judgment, and transferring

      the matter for adjudication and disposition in the juvenile court, based on the

      standard set forth in [Indiana Code section] 31-30-1-4(c).” Appellant’s App.

      Vol. II p. 135.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2338 | April 18, 2019   Page 2 of 6
[4]   The trial court conducted a hearing on August 30, 2018, during which the State

      called juvenile probation officer Thomas LaShawn O’Neil. O’Neil had

      previously served as Davis’s juvenile probation officer in another matter. With

      regard to his prior contacts with Davis, O’Neil testified that in August of 2012,

      Davis was alleged to be delinquent for committing what would have been

      battery and sexual battery if committed by an adult. Davis was placed on a

      nine-month informal adjustment during which he participated in individual and

      family counseling and completed an anger replacement training program. With

      regard to the instant matter, O’Neil testified that because the juvenile system’s

      treatment and placement options are limited for individuals like Davis who are

      adjudicated to be delinquent after turning eighteen, “accountability would be an

      issue if [Davis’s case] would be transferred to the juvenile division.” Tr. p. 11.

      Given the accountability issues, O’Neil testified that the juvenile probation

      department would not recommend transferring the matter to the juvenile court.


[5]   In denying Davis’s request for the trial court to withhold judgment and transfer

      the matter to the juvenile court, the trial court stated:


              The Court has considered the information that’s been provided in
              the Presentence Investigation Report, as well as the evaluations.
              And as required by Indiana Code 31-30-1-4(c), the Court has
              considered withholding judgment and transferring this matter for
              adjudication and disposition to the juvenile court based on the
              standards set forth in the previously indicated statute. However,
              the Court’s gonna deny that transfer.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2338 | April 18, 2019   Page 3 of 6
      Tr. p. 16. The trial court retained jurisdiction, accepted Davis’s plea and

      sentenced him to a term of ten years, with eight years executed in the

      Department of Correction and two years suspended to probation.



                                 Discussion and Decision
[6]   Davis contends that the trial court abused its discretion in denying his request

      for the trial court to withhold judgment and transfer the matter to the juvenile

      court. We disagree. Indiana Code section 31-30-1-4 provides, in relevant part,

      as follows:


              (a) The juvenile court does not have jurisdiction over an
              individual for an alleged violation of:
                                               ****
                      (4) IC 35-42-4-1 (rape);
                                               ****
              if the individual was at least sixteen (16) years of age but less than
              eighteen (18) years of age at the time of the alleged violation.
                                               ****
              (c) If:
                      (1) an individual described in subsection (a) is
                      charged with one (1) or more offenses listed in
                      subsection (a);
                      (2) all the charges under subsection (a)(1) through
                      (a)(9) resulted in an acquittal or were dismissed; and
                      (3) the individual pleads guilty to or is convicted of
                      any offense other than an offense listed in subsection
                      (a)(1) through (a)(9);
              the court having adult criminal jurisdiction may withhold
              judgment and transfer jurisdiction to the juvenile court for
              adjudication and disposition. In determining whether to transfer
              jurisdiction to the juvenile court for adjudication and disposition,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2338 | April 18, 2019   Page 4 of 6
              the court having adult criminal jurisdiction shall consider
              whether there are appropriate services available in the juvenile
              justice system, whether the child is amenable to rehabilitation
              under the juvenile justice system, and whether it is in the best
              interests of the safety and welfare of the community that the child
              be transferred to juvenile court. All orders concerning release
              conditions remain in effect until a juvenile court detention
              hearing, which must be held not later than forty-eight (48) hours,
              excluding Saturdays, Sundays, and legal holidays, after the order
              of transfer of jurisdiction.


      (Emphasis added). The plain language of the statute indicates that the trial

      court may withhold judgment and transfer the matter to the juvenile court, not

      that the trial court must do so.


              The term “may” in a statute ordinarily implies a permissive
              condition and a grant of discretion. It logically follows that a
              trial court’s ruling on a reverse transfer request would be
              reviewed for an abuse of discretion. An abuse of discretion
              occurs when a trial court’s decision is clearly against the logic
              and effect of the facts and circumstances, or when the trial court
              misinterprets the law.


      Tibbs v. State, 86 N.E.3d 401, 404–05 (Ind. Ct. App. 2017) (internal quotations

      omitted), trans. denied.


[7]   Davis committed a serious offense when he forced his then-eleven-year-old

      cousin to fellate him. Davis committed this offense after having previously

      been subjected to an informal adjustment for allegedly committing what would

      have been sexual battery if committed by an adult, suggesting that the prior

      attempts to rehabilitate Davis and reform his sexually aggressive behavior were

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2338 | April 18, 2019   Page 5 of 6
      unsuccessful. Further, while Davis correctly notes that the Indiana Risk

      Assessment System Community Supervision Tool found him to be a low risk to

      reoffend, the psychosexual assessment completed in connection to the case

      “indicates that he is in the medium to high range to be reconvicted for a sexual

      offense.” Appellant’s App. Vol. III p. 8. In light of these facts coupled with the

      fact that the juvenile probation department “would not be in agreement with

      transferring [Davis’s case] back to” the juvenile court, tr. p. 12, Davis has failed

      to convince us that either (1) the trial court’s denial of his request to withhold

      judgment and transfer the matter to the trial court is clearly against the logic

      and effect of the facts and circumstances of this case or (2) the trial court

      misinterpreted the law. As such, we conclude that the trial court acted within

      its discretion in denying Davis’s request.


[8]   The judgment of the trial court is affirmed.


      Crone, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2338 | April 18, 2019   Page 6 of 6